Mr. Chief Justice Waite
delivered the opinion of the court..
We are satisfied with the judgment below. The points raised and considered below have not been presented here, and that raised and argued here does not seem to have been presented there. We think upon the facts found it sufficiently appears that the terms and conditions of the promised reward were complied with, and *653that the claimant was entitled to recover what was offered for the services he rendered. - Judgment affirmed.
Mr. Attorney General for appellant.
Mr. O. S. Lovell and Mr. Lewis Abraham for appellee.